The evidence established that extraordinary circumstances existed as a result of the prolonged separation between the mother and the child, who resided with the paternal grandmother for most of his life (see Matter of Iris R. v Jose R., 74 AD3d 457 [2010]; Matter of Carton v Grimm, 51 AD3d 1111 [2008], lv denied 10 NY3d 716 [2008]; Domestic Relations Law § 72). There exists no basis to disturb the credibility determinations of the Referee (see Eschbach v Eschbach, 56 NY2d 167, 173 [1982]).
Furthermore, the totality of the circumstances demonstrated that the award of guardianship to the grandmother was in the best interests of the child (see Matter of Julia C. v Phoebe L., 76 AD3d 933 [2010]). The grandmother has provided the child with a loving and stable home environment and the child has thrived under her care. The record further showed that the mother often failed to appear for visits and has not taken day-to-day care of the child (see Melnitzky v Melnitzky, 268 AD2d 378, 379 [2000]).
We have considered the mother’s remaining arguments and find them unavailing. Concur — Andrias, J.P., Catterson, Moskowitz, Abdus-Salaam and Román, JJ.